Citation Nr: 0815638	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-35 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
low back disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a torn ligament of the left foot and fractured 
left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to September 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO determined that new 
and material evidence had not been received to reopen 
previously denied claims for low back disability and 
residuals of a torn ligament of the left foot and fractured 
left ankle.  The veteran timely appealed the RO's March 2006 
rating action to the Board.  Jurisdiction of the claims files 
currently resides with the Winston-Salem, North Carolina RO. 

In a December 2006 letter to the RO, the veteran canceled his 
request for a hearing before a Veterans Law Judge at a local 
RO (i.e., Travel Board hearing).  

In April 2008, the veteran's Motion To Advance On The Docket 
(AOD) was granted by the Board in accordance with the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  In a March 2005 decision, the Board determined that new 
and material evidence had not been received to reopen 
previously denied claims for service connection for low back 
disability and residuals of torn ligament of the left foot 
and fractured left ankle, essentially finding that there was 
an absence of medical evidence demonstrating an etiological 
relationship between any currently diagnosed low back 
disability and residuals of torn ligament of the left foot 
and fractured left ankle to the appellant's period of 
military service.

2.  New and material evidence regarding the veteran's claims 
has not been added to the record since the March 2005 Board 
decision; the evidence of record is cumulative and redundant, 
and does not, when considered with previous evidence of 
record, relate to an unestablished fact (i.e., medical 
evidence of an etiological relationship between any currently 
diagnosed low back disability and residuals of torn ligament 
of the left foot and fractured left ankle to the veteran's 
period of military service) necessary to substantiate the 
instant claims, nor raise a reasonable possibility of 
substantiating said claims.


CONCLUSIONS OF LAW

1.  The March 2005 Board decision, wherein the Board 
determined that new and material evidence had not been 
received to reopen previously denied claims for service 
connection for low back disability and residuals of torn 
ligament of the left foot and fractured left ankle, is final.  
38 U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since the March 2005 Board decision is 
not new and material and the claims are not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

	Duty to Notify

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

In this case, VA provided the veteran with notice as required 
by the VCAA in a December 2005 letter.  The letter informed 
the veteran that he needed to show new and material evidence 
to reopen his previously denied claims, i.e., medical nexus 
between his low back disability and residuals of torn 
ligament and fractured left ankle to his period of military 
service.  The veteran was also generally notified of the 
types of evidence VA would assist him in obtaining and 
informed that he should send information or evidence relevant 
to the claims to VA.  In addition, the RO provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding the claims, and also 
informed the veteran of the cumulative evidence previously 
provided to VA, or obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Kent, supra. 

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  With respect to the 
issues decided below, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date or a disability rating, as promulgated in 
Dingess.  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds that the new and 
material evidence has not been received to reopen the service 
connection claims for low back and residuals of a torn 
ligament of the left foot and fractured left ankle, any 
question as to the appropriate effective date(s) or 
disability rating(s) to be assigned is rendered moot.

	Duty to Assist

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims files since March 2005 consists of VA and private 
treatment records, and statements of the veteran, along with 
his service representative in support of the previously 
denied service connection claims.  In a January 2008 written 
argument to the Board, the veteran's representative argued 
that the veteran's case should be remanded to the RO to 
obtain missing service medical records.  Both the Board and 
the Court, however, have addressed  VA's efforts to secure 
additional medical records in previous decisions, dated in 
July 1998, July 1999 and March 2005.  See Hazan v. Gober, 10 
Vet. App. 511, 520-21 (1997) (doctrine of "issue preclusion" 
collaterally estops Board from viewing evidence any 
differently from the way it had done so in a prior decision 
absent "obvious error"); see also Bissonnette v. Principi, 18 
Vet. App. 105, 110 (2004) (defining doctrines of "issue 
preclusion" and "claim preclusion").  

Notwithstanding the foregoing, while additional service 
medical records, if obtained, might contain evidence of an 
in-service low back, left foot and/or left ankle injury(ies) 
or disability(ies), they would not relate to an unestablished 
fact necessary to reopen the instant claims, namely, medical 
evidence demonstrating an etiological relationship between 
any currently diagnosed low back and residuals of a torn 
ligament of the left foot and fractured left ankle to the 
veteran's period of military service.  Thus, any newly 
acquired service medical record would not serve as new and 
material evidence in reopening the previously denied service 
connection claims on appeal. 

Finally, on VCAA notice response forms, dated in February and 
October 2007, the appellant indicated that he did not have 
any additional evidence to submit in support of the instant 
claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in these matters.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the appellant.  see, Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Laws and Regulations

       New and Material-general criteria

Generally, a claim that has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. 7104 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

       Service connection -general criteria 

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may be granted on the basis of a post- 
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

       Service connection-presumptive criteria

Where a veteran served for 90 days in active service and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).



III.  Analysis

In this case, the veteran seeks to reopen previously denied 
claims of entitlement to service connection for low back and 
residuals of torn ligament of the left foot and fractured 
left ankle.

The Board's March 2005 decision essentially upheld a 1998 
Board decision, wherein it was concluded that new and 
material evidence had not been received to reopen previously 
denied claims for service connection for low back disability 
and residuals of a torn ligament of the left foot and 
fractured left ankle.  The March 2005 Board decision 
concluded, in essence, that the record was devoid of medical 
evidence that established an etiological relationship between 
the veteran's low back disability and residuals of torn 
ligament of the left foot and fractured left ankle, then 
diagnosed as low back syndrome and chronic Achilles 
tendonitis, respectively, to his period of military service.  
(see, March 2005 Board decision, page (pg.) 8), quoting July 
1998 Board decision)).  

As noted previously herein, prior unappealed decisions of the 
Board are final.  
38 U.S.C.A. § 7104(b) (West 2002).  Thus, new and material 
evidence must be received to reopen the veteran's previously 
denied service connection claims.  
38 U.S.C.A. 7104 (West 2002).  

After reviewing the record, and for reasons expressed below, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's previously denied claims for 
service connection for low back and residuals of a torn 
ligament of the left foot and fractured left ankle.  In 
reaching the foregoing determination, evidence received after 
the Board's March 2005 decision consists, in part, of private 
treatment reports, dated in September and October 2005, 
indicating a diagnosis of lumbar strain and magnetic 
resonance imaging (MRI) scan findings of mild disk bulges at 
L4-5 and L5-S1, mild facet arthrosis at L5-S2 and mild neural 
foramina narrowing and lateral recess narrowing at L5-S1, 
respectively. 

Also added to the record since March 2005 are VA outpatient 
records, dating from March 2005 to July 2007, reflecting that 
the appellant received treatment for low back, left foot and 
left ankle pain.  An August 2007 VA treatment report contains 
an assessment of left ankle arthralgia.  (see, August 2007 VA 
outpatient report).  X-rays of the left ankle were noted to 
have been within normal limits.  A November 2007 VA treatment 
record reflects that X-rays of the left ankle and low back, 
along with a MRI of the spine, were all reported as 
"normal."  Assessments of chronic low back and left ankle 
pain were entered.  (see, August and November 2007 VA 
outpatient reports, respectively). 

While the above-referenced private and VA treatment clinical 
records are "new," as they were not before the Board in 
March 2005, they are not "material."  To that end, they 
only demonstrate facts that were previously before the Board 
in March 2005, namely, that the veteran sought treatment for 
low back, left foot and left ankle pain, and had a low back 
disability, currently diagnosed as lumbar strain.  They do 
not, however, address the reasons for the Board's March 2005 
denial, i.e., an absence of medical evidence establishing an 
etiological relationship between any currently diagnosed low 
back disability and residuals of torn ligament of the left 
foot and fractured left ankle to the appellant's period of 
military service.  

In fact, the above-referenced private and VA treatment 
reports do not contain any clinical evidence of residuals of 
a torn ligament of the left foot or fractured left ankle.  To 
this end, "arthralgia" is defined as pain in a joint.  See 
DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing, 
Dorland's Illustrated Medical Dictionary 147 (27th ed. 
1988)).  Significantly, arthralgia (pain) alone, without a 
diagnosed or underlying malady or condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001).]  

Thus, these records are not material, as they do not relate 
to an unestablished fact necessary to substantiate the 
claims--medical evidence of an etiological relationship 
between any currently diagnosed low back disability and 
residuals of torn ligament of the left foot and fractured 
left ankle to the veteran's period of military service.  In 
addition, these same treatment reports do not contain 
evidence of arthritis of the lumbar spine, left foot or left 
ankle manifested to a compensable degree within a year of 
service discharge in September 1980.  Thus, they are 
therefore not "so significant that [they] must be considered 
in order to fairly decide the merits of the claims."  38 
C.F.R. § 3.156 (2007).

Finally, the Board notes that since March 2005, the veteran 
and his service representative have submitted additional 
statements in connection with the instant claims, including 
contentions that his low back and left foot/ankle 
disabilities are related to his period of military service.  
As these individuals have no medical training, however, their 
assertions of medical causation are insufficient to reopen 
his claims. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
In this regard, the Board notes that while these individuals 
can report and describe the veteran's symptoms, their 
statements as to the cause and onset of his low back 
disability and residuals of a torn ligament of the left foot 
and fractured left ankle must be supported by competent 
medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the foregoing, the Board concludes that new and 
material evidence has not been received since the Board's 
March 2005 decision regarding the veteran's claims.  The 
evidence received is cumulative and redundant of the evidence 
of record before the Board in March 2005, or is legally 
insufficient to reopen the claims.  As such, there is no new 
evidence that has raised a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156(a).  
Accordingly, because new and material evidence has not been 
received, the claim of entitlement to service connection for 
low back and residuals of a torn ligament of the left foot 
and fractured left ankle are not reopened.


ORDER

New and material evidence not having been received, the claim 
for service connection for low back disability is denied. 

New and material evidence not having been received, the claim 
for service connection for residuals of a torn ligament of 
the left foot and fractured left ankle is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


